DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
35 USC § 101
Claims 1-20 are not rejected under 35 U.S.C. 101 since the claims are tied to specific devices (e.g. a velocity sensor mounted to a vehicle) and the abstract concepts are integrated into a practical application of calibrate the alignment of the acceleration sensor to the second orientation of the vehicle. 

Allowable Subject Matter
Claim 1, 3-4, 11, 13-14,  are allowed. 
Claims 2, 5-10, 12, 15-20 are cancelled.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 11, the closest prior art of record, Begin at al., US 6532419 (hereinafter Begin), Peng et al., US 20140149145 (hereinafter Peng), Croyle et al., US 6308134 (hereinafter Croyle), and Kalinadhabhotla, US 20100318257 (hereinafter Kalinadhabhotla), Harvie, US 20120253585 (hereinafter Harvie) teaches the following:
Begin teaches calibration of three-axis accelerometer in vehicle navigation system by detecting the zero motion state when the vector sum of all three acceleration signals in the x, y, z axes should be exactly 1 g.
	Peng, Kalinadhabhotla and Croyle teach alignment strategy by calculating rotation matrix.
Harvie teaches a telematics system (fig. 1b item114 and [0052] - within the telematics unit, the GPS antenna connector 104 is connected to GPS circuitry 114), comprising: a processor (fig. 1b item 122 and [0054] - a processor 122); an acceleration sensor connected to the processor, wherein the acceleration sensor is a 3-axis accelerometer (see paragraph [0055]) and configured to determine an acceleration sensor vector comprising forward acceleration information along a forward axis, lateral acceleration information along a lateral axis, and vertical acceleration information along a vertical axis, wherein the forward axis, the lateral axis, and the vertical axis are defined by a first orientation of the acceleration sensor (fig. 1b item 126 and [0055] - a three axis accelerometer 126); a velocity sensor mounted to a vehicle and connected to the processor and configured to determine velocity information along a vehicular forward axis ([0017] – speedometer, see also paragraph [0003]) and heading information  ([0011] - GPS information) wherein the vehicular forward axis is defined by a second orientation of the vehicle (see fig. 2) and the heading information is relative to the second orientation of the vehicle (e.g. see fig. 8); a memory connected to the processor and configured to store an acceleration alignment application ([0025] The system may comprise a memory); wherein the acceleration alignment application configures the processor to: determine vehicular forward acceleration information along the vehicular forward axis using the velocity information; determine vehicular lateral acceleration information using the velocity information and the heading information ([0095] - detect periods with a strong longitudinal acceleration, and minimal lateral (sideways) acceleration), and calibrate the first orientation of the acceleration sensor to the second orientation of the vehicle (see paragraph [0042] and Fig. 8). 
The remaining limitations in claim 1 (and claim 11) distinguish over the prior art of record alone or in combination. None of the references on the record teach the particular mathematics of the limitations in claim 1: “determine a lateral incline vector as a difference of the acceleration sensor vector and a dot product of the vehicular lateral acceleration information with a normalized cross product of a calibrated forward vector and the acceleration sensor vector; calculate a lateral acceleration vector as a normalized cross product of the calibrated forward vector and the lateral incline vector; determine a forward incline vector as a difference of the acceleration sensor vector and a dot product of the vehicular forward acceleration information and a normalized cross product of the lateral incline vector and the lateral acceleration vector; calculate a forward acceleration vector as a normalized cross product of the forward incline vector and the lateral acceleration vector; calculate a vertical acceleration vector as a normalized cross product of the lateral acceleration vector and the forward acceleration vector; compute lateral alignment information as a dot product of the lateral acceleration vector and the acceleration sensor vector; compute forward alignment information as a dot product of the forward acceleration vector and the acceleration sensor vector; and compute vertical alignment information as a dot product of the vertical acceleration vector and the acceleration sensor vector; wherein the lateral alignment information, the forward alignment information, and the vertical alignment information calibrate the first orientation of the acceleration sensor to the second orientation of the vehicle". 
Dependent claims  3-4, 11, 13-14 also distinguish over the prior art for at least the same reasons as claim 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE T RASTOVSKI whose telephone number is (571)270-0349. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine T. Rastovski/           Primary Examiner, Art Unit 2862